Judgment, Supreme Court, New York County, entered September 4, 1975, unanimously reversed, on the law and on the facts, without costs and without disbursements. The Board of Elections is directed forthwith to rotate in Election Districts Nos. 24, 26, 28, 30, 32, 37, 40 and 88 of the 65th Assembly District in the Borough of Manhattan, City of New York, the slates of names of candidates for Democratic County Committee as required by subdivision 7 of section 242-a of the Election Law. "The mandatory rotation provision of subdivision 7 extends to all primary elections held in New York City”. (Matter of Hirschfeld v Feuer, 35 NY2d 176, 178.) Concur—Markewich, J. P., Murphy, Lupiano, Lane and Nunez, JJ.